Filed 11/18/22 P. v. Miles CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C093598

                    Plaintiff and Respondent,                                      (Super. Ct. No. 09F09113)

           v.

 GENNEL MILES,

                    Defendant and Appellant.




         In 2013, defendant Gennel Miles was ordered to serve a life sentence after a jury
found him guilty of murder and other offenses based on his participation in a robbery.
The jury found true a felony-murder special-circumstance allegation (a murder during a
robbery).




                                                             1
       After defendant’s conviction, our Supreme Court issued two decisions providing
substantial guidance on factors that must be considered by a jury in felony-murder
special-circumstance sentencing enhancements. (People v. Banks (2015) 61 Cal.4th 788;
People v. Clark (2016) 63 Cal.4th 522.) Specifically, Banks clarified the factors that
need to be considered in determining whether a defendant was a major participant in the
underlying felony. (Banks, at pp. 797-804.) In Clark, the court clarified the factors that
must be considered in determining whether a defendant acted with reckless indifference
to human life. (Clark, at pp. 611-623.)
       In 2019, defendant filed a petition seeking to vacate his murder conviction and to
be resentenced under Penal Code1 section 1172.6.2 The trial court summarily denied
defendant’s petition, reasoning that the felony-murder special-circumstance finding
rendered him ineligible for relief under section 1172.6 as a matter of law. While
defendant’s appeal was pending, our Supreme Court held that a pre-Banks/Clark felony-
murder special-circumstance finding does not render a section 1172.6 petitioner ineligible
for relief as a matter of law. (People v. Strong (2022) 13 Cal.5th 698 (Strong).) Based
on Strong, we must vacate the trial court’s order and remand the matter for further
proceedings not inconsistent with Strong.
                 FACTUAL AND PROCEDURAL BACKGROUND
    1. Defendant’s Case
       Given the nature of the instant appeal, a detailed recitation of the facts underlying
defendant’s convictions is unnecessary. In sum, defendant and two compatriots lured the




1      Undesignated statutory references are to the Penal Code.
2       Effective June 30, 2022, the Legislature renumbered former section 1170.95 to
section 1172.6. (Stats. 2022, ch. 58, § 10.) There were no substantive changes to the
statute. Defendant filed his petition under former section 1170.95 but we will cite to the
current section number throughout this opinion.

                                              2
victim to the home of one of the compatriots under the pretext of a marijuana transaction,
tied him up, and beat him. They then drove the victim’s car to his home, tied up the
victim’s wife, and stole marijuana plants. They then took the victim to a nearby spot and
shot and killed him. The next day, the victim’s car was burned. (People v. Shorter et al.
(Sept. 7, 2016, C072977) [nonpub. opn.] (Shorter).)
       A jury found defendant guilty of first degree murder (§ 187, subd. (a)), first degree
robbery (§§ 211 & 213, subd. (a)(1)(A)), kidnapping (§ 207, subd. (a)), torture (§ 206),
arson (§ 451, subd. (d)), and carjacking (§ 215). The jury also found true that defendant
committed the murder while he was engaged in a robbery (§ 190.2, subd. (a)(17)) and
that he had a prior serious felony (§ 667, subd. (a)). In 2013, the trial court sentenced
defendant to life without the possibility of parole plus 27 years 8 months consecutive in
state prison. On appeal, we reversed the arson conviction and affirmed the judgment as
modified. (Shorter, supra, C072977.)
   2. Defendant’s Petition
       In March 2019, defendant filed a petition for resentencing pursuant to Senate Bill
No. 1437 (2017-2018 Reg. Sess.) (Senate Bill 1437). He attached a declaration stating a
complaint was filed against him that allowed the prosecution to proceed under a theory of
felony murder or murder under the natural and probable consequences doctrine; that he
was not the actual killer; that he did not, with the intent to kill, aid, abet, counsel,
command, include, solicit, request, or assist the actual killer in the commission of murder
in the first degree; that he was not a major participant in the felony or he did not act with
reckless indifference to human life during the course of the crime. The prosecution
opposed defendant’s motion, arguing that Senate Bill 1437 is unconstitutional and that
defendant was ineligible for relief because he had been convicted of a special
circumstance murder. Defendant, with the assistance of counsel, responded that the
robbery-murder special-circumstance finding did not render him ineligible because his



                                                3
trial took place before Banks and Clark, which led to changes in the jury instructions
regarding “reckless indifference” and “major participant.”
       In February 2021, the trial court denied defendant’s petition and declined to issue
an order to show cause, finding defendant had failed to show he fell within the provisions
of section 1172.6. The trial court reasoned that, in finding the robbery-murder special
circumstance to be true, the jury “necessarily found that defendant . . . was either the
actual killer, acted with intent to kill, or was a major participant in the underlying crime
who acted with reckless indifference to human life. The jury was specifically instructed
with CALCRIM [No.] 703 that it must make such a finding before finding true the . . .
robbery-murder special circumstance.” The court also noted that the jury had “ample
evidence to make the finding as articulated in [Banks and Clark].”
                                       DISCUSSION
                                     Legal Background
       Senate Bill 1437, which became effective on January 1, 2019, “amend[ed] the
felony murder rule and the natural and probable consequences doctrine, as it relates to
murder, to ensure that murder liability is not imposed on a person who is not the actual
killer, did not act with the intent to kill, or was not a major participant in the underlying
felony who acted with reckless indifference to human life.” (Stats. 2018, ch. 1015,
§ 1(f).)
       Section 188, which defines malice, now provides in part: “Except as stated in
subdivision (e) of Section 189, in order to be convicted of murder, a principal in a crime
shall act with malice aforethought. Malice shall not be imputed to a person based solely
on his or her participation in a crime.” (§ 188, subd. (a)(3); Stats. 2018, ch. 1015, § 2.)
Section 189, subdivision (e) now limits the circumstances under which a person may be
convicted of felony murder: “A participant in the perpetration or attempted perpetration
of a felony listed in subdivision (a) [(defining first degree murder)] in which a death
occurs is liable for murder only if one of the following is proven: [¶] (1) The person was

                                               4
the actual killer. [¶] (2) The person was not the actual killer, but, with the intent to kill,
aided, abetted, counseled, commanded, induced, solicited, requested, or assisted the
actual killer in the commission of murder in the first degree. [¶] (3) The person was a
major participant in the underlying felony and acted with reckless indifference to human
life, as described in subdivision (d) of Section 190.2.” (Stats. 2018, ch. 1015, § 3.)
       Senate Bill 1437 also added former section 1170.95, now section 1172.6, which
allows those convicted of felony murder or murder under the natural and probable
consequences theory to petition the trial court to vacate and resentence the defendant.
(§ 1172.6, subd. (a).) “If the petitioner makes a prima facie showing that the petitioner is
entitled to relief, the court shall issue an order to show cause.” (§ 1172.6, subd. (c).)
       The prima facie inquiry under section 1172.6, subdivision (c) is “limited.”
(People v. Lewis (2021) 11 Cal.5th 952, 971.) The court “ ‘ “takes petitioner’s factual
allegations as true and makes a preliminary assessment regarding whether the petitioner
would be entitled to relief if his or her factual allegations were proved.” ’ ” (Ibid.)
Although the court may rely on the record of conviction (including a prior appellate court
opinion) in determining whether defendant has made a prima facie showing, the court
“should not engage in ‘factfinding involving the weighing of evidence or the exercise of
discretion.’ ” (Id. at p. 972.)
                                           Analysis
       Defendant contends that the trial court erred in determining he did not fall within
the provisions of section 1172.6 given the jury’s robbery-murder special-circumstance
finding. In supplemental briefing, defendant argues this approach was rejected in Strong,
and the People concede. Defendant further argues the trial court engaged in improper
factfinding and weighing of evidence when it determined that the evidence was sufficient
to support the robbery-murder special-circumstance finding.
       In Strong, our Supreme Court made clear that when a defendant’s case “was tried
before both Banks and Clark, the special circumstance findings do not preclude him from

                                               5
making out a prima facie case for resentencing under section 1172.6.” (Strong, supra, 13
Cal.5th at p. 721.) “This is true even if the trial evidence would have been sufficient to
support the findings under Banks and Clark.” (Id. at p. 710.) The Strong court noted that
the Banks and Clark cases “both substantially clarified the law governing findings under
. . . section 190.2, subdivision (d).” (Id. at p. 706.)
       Here, the jury made its special circumstances finding more than two years before
Banks and Clark. Pursuant to Strong, that finding does not preclude defendant from
stating a prima facie case for relief. (Strong, supra, 13 Cal.5th at p. 721.) And,
regardless of the trial court’s evaluation of the trial evidence, Strong makes clear that a
defendant’s prima facie case is not barred even if the trial evidence was sufficient to
support the special circumstance finding after Banks and Clark. (Id. at p. 710; People v.
Lewis, supra, 11 Cal.5th at p. 972 [in reviewing the record at the prima facie stage, “a
trial court should not engage in ‘factfinding involving the weighing of evidence or the
exercise of discretion’ ”].)
       Defendant’s resentencing petition was facially sufficient and alleged the essential
facts necessary for relief under section 1172.6. Nothing in the record demonstrates
defendant is ineligible for relief as a matter of law, so we must remand the matter for the
trial court to issue an order to show cause and, to the extent necessary, conduct an
evidentiary hearing. (§ 1172.6, subd. (d).) We express no opinion on the ultimate
resolution of the petition.




                                                6
                                     DISPOSITION
       The trial court’s order denying defendant’s resentencing petition is reversed. On
remand, the court is directed to issue an order to show cause and, to the extent necessary,
hold an evidentiary hearing on the petition.



                                                    /s/
                                                   HOCH, J.



We concur:



 /s/
MAURO, Acting P. J.



 /s/
RENNER, J.




                                               7